Court of Appeals
                         First District of Texas
                                 BILL OF COSTS

                                  No. 01-13-00675-CV

                                Adenrele Oladapo-Jimoh

                                         v.

                           Joshua Nwogo and Linda Nwogo

          NO. 1020002 IN THE CO CIVIL CT AT LAW NO 4 OF HARRIS COUNTY


  TYPE OF FEE       CHARGES           PAID/DUE            STATUS        PAID BY
     MT FEE          $10.00           04/18/2014          E-PAID         ANT
     MT FEE          $10.00           04/02/2014          E-PAID         ANT
     MT FEE          $10.00           02/06/2014          E-PAID         APE
     MT FEE          $10.00           01/13/2014          E-PAID         ANT
     MT FEE          $10.00           01/10/2014          E-PAID         ANT
     MT FEE          $10.00           01/09/2014          E-PAID         ANT
     MT FEE          $10.00           12/11/2013          E-PAID         ANT
  RPT RECORD        $1,318.00         11/06/2013         UNKNOWN         ANT
SUPP CLK RECORD       $8.00           10/09/2013           PAID          ANT
  CLK RECORD         $111.00          09/11/2013           PAID          ANT
  E-TXGOV FEE         $5.00           09/03/2013          E-PAID         ANT
     FILING          $195.00          08/02/2013         NOT PAID        ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,707.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this March 6, 2015.